Judgment affirmed, with costs. Hill, P. J., Rhodes, McNamee and Heffeman, JJ., concur; Crapser, J., dissents and votes to reverse the judgment and to dismiss the complaint. Plaintiff is the landlord; defendant the tenant. The term of the lease was five years and four months, commencing January 1, 1930. Occupancy continued until July 25, 1932, when the property was damaged by fire and rendered wholly unfit for occupancy until September 3, 1932, on which date the premises had been fully repaired, and defendant was notified that they would be ready for occupancy on September 5, 1932. The lease contains a provision “ If they [the premises] be so badly injured that they cannot be repaired with reasonable diligence within four months * * * then the lease shall cease.” The judgment for rental after September 5, 1932, should be affirmed.